Rumsey, J.:
This is a proceeding begun by a reference of the claim under the statute against the executors of the will of Nathan Brewster,, deceased. Brewster died in the latter part of October, 1893. For many years before that Brewster and Gallagher had been intimate friends. After the death of Brewster there was found among his papers a memorandum, reading as follows :
“ New York, June 15, 1891.
“To my executor and executrix, Wm. B. Ogden and Lizzie Walton : I have made a will and you are mentioned as above. * * * You will pay Philip E. Gallagher five hundred ($500.00) dollars. I owe him that. He is my old friend and may be too modest to put in a claim. * * * "
“ (Signed.) NATHAN BBEWSTEB.”
After the death of Brewster, Gallagher made a claim for this sum of $500 against the estate, payment of which was refused by the executors, and thereupon this, reference was agreed upon. The action has been twice tried. Upon the first trial the only evidence produced by the plaintiff was the memorandum itself. It, was not supplemented by evidence of any services actually performed by Gallagher for Brewster. The referee held that the paper, never haying been delivered by Brewster to Gallagher, did not operate as a contract and that it was not sufficient as an admission to show the-actual rendition of the services for which Brewster was liable, and, therefore, dismissed the complaint. His judgment was affirmed by *216this court, but upon' consideration by the Court of Appeals the judgment was reversed and a new trial ordered, that court holding that this paper was an admission of a legal and enforcible liability to the claimant for the sum named therein. (Matter of Gallagher, 153 N. Y. 364.) The court say the words “ I owe him that ” .imply a debt and theré can be no debt in a legal sense without a consideration to support it. Both a debt and a consideration are implied in the words quoted. But it was said that admitting that the memorandum, standing alone would bo an insufficient basis for a recovery for services rendered it was held that the plaintiff could recover upon showing that services.were actually rendered, and that upon that proof it would be competent for a referee to connect the memorandum with the services and infer from them, that they were rendered at the request of the decedent with the expectation that compensation would follow. So it will be seen that the rule laid down by the Court of Appeals applicable to this case was, that the plaintiff would be entitled to recover if,, in addition to proof of the memorandum, he showed the actual rendition of services by Gallagher for Brewster. If that proof were made then it .would be . for the referee to say whether or not there was sufficient evidence of the rendition of services to require a recovery of the amount'mentioned hi the memorandum, and- that determination having been made by him, this court should/not reverse it unless it can .see that the conclusions of the referee were not warranted by the evidence. ■
The plaintiff made the necessary proof upon this'trial by the evidence of one Nichols who testifies as to the intimacy of Brewster and Gallagher; that Brewster’s health was not good; he was a confirmed invalid and had frequent spells of sickness ; that during such times Gallagher was called upon by him and assisted him and that he attended to business for Brewster during, his illness. The witness was unable to give any specific request for services by. Brewster to Gallagher, nor was he able to tell any specific thing that he knew of Gallagher’s doing for Brewster, but he said that he did know that at certain times when Brewster was away and also during his sicknesses Gallagher' attended to all the .business for Brewster. This testimony of Nichols was not disputed. "While the testimony in itself is vague and inconclusive, yet it is not disputed, and is clearly sufficient to establish the fact *217that Brewster was in the habit, for several years before his death, of calling upon Gallagher to attend to certain matters for him when he himself was unable to do so, and that Gallagher was in the habit of doing it. When there is added to these facts the admission contained in this memorandum, to the effect that Brewster owed Gallagher $500, it is clearly sufficient, in the absence of any explanation or contradiction, to warrant the finding of the referee.
The defendants complain that the referee erred in allowing costs against the executors. The finding of the reféree is that the claim was presented within the time limited by the notice, as prescribed by law, and that the payment was unreasonably recisted. It is claimed by the executors that there was no sufficient evidence of the presentation of the claim within the time prescribed by law. It seems that a notice had been published by the executors, requiring the presentation of the claims at a time which expired on the 1st day of August, 1894. It was testified by the former attorney for Gallagher that he presented that claim on the thirtieth of July, and such was the finding of the referee. It is quite true that there were certain circumstances which threw doubt upon the accuracy of the statement of the attorney, but upon the whole case the matter was clearly one for the determination of the referee, and cannot be reviewed here. We cannot say either that the referee was not correct in his conclusion that the claim was unreasonably resisted, at least after the determination of the Court of Appeals. The opinion of that court afforded a very strong intimation that the paper itself upon which the action was based would have afforded to the executors a sufficient excuse for paying the' amount which they "were therein directed to pay, and, in view of that fact, we cannot say that the referee erred in holding that the claim was unreasonably resisted. The judgment, therefore, must be affirmed, with costs to the respondents.
Barrett, O’Brien and Ingraham, JJ., concurred; Van Brunt, P. J., dissented.